         Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/23/21

  Trez Capital (Florida) Corporation,

                        Plaintiff,
                                                                               20-cv-9622 (AJN)
                 –v–
                                                                              MEMORANDUM
  Noroton Heights & Company, LLC,                                            OPINION & ORDER

                        Defendant.



ALISON J. NATHAN, District Judge:

       This action arises from a construction loan agreement between Plaintiff-Counterclaim

Defendant Trez Capital (Florida) Corporation, the lender, and Defendant-Counterclaimant

Noroton Heights & Company, LLC, the borrower. Before the Court is Trez Capital’s motion to

amend the Complaint to add claims for attorneys’ fees and costs against Noroton’s principals,

James C. Palmer and Gregory J. Palmer, as guarantors to the loan agreement at issue. Dkt. No.

26, 27. For the reasons that follow, the motion is DENIED.

I. BACKGROUND

       On November 15, 2019, Trez Capital and Noroton entered into a construction loan

agreement. Under this Agreement, Trez Capital agreed to loan Noroton up to $45,421,114.00 for

Noroton’s development of a mixed-use shopping center in Darien, Connecticut. Dkt. No. 12 ¶ 1.

The loan was to be disbursed via an initial disbursement of $5.9 million upon the closing date of

the loan and further disbursements of up to approximately $39.5 million “subject to Noroton’s

satisfaction of certain terms and conditions set forth in the Loan Agreement within 90 days of the

Closing Date.” Id. ¶ 15 (citing Loan Agreement, Dkt. No. 12-1 § 1.4). “Noroton’s obligations


                                                1
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 2 of 9




to Trez Capital under the Loan Documents, including its obligation to repay the Loan in

accordance with their terms, were secured by a first priority mortgage lien in favor of Trez

Capital and recorded against the Project.” Id. ¶ 14. Finally, on the same day the parties entered

into the Loan Agreement, Trez Capital entered into a Limited Recourse Guaranty Agreement

with Noroton’s principals, which provided for various circumstances in which Trez Capital

would have recourse to the principals as guarantors for the obligations of Noroton under the

Loan Agreement. Dkt. No. 28-2.

       Following these agreements, Trez Capital disbursed the initial $5.9 million on the closing

date, November 15, 2019. Dkt. No. 12 ¶ 2. But on March 9, 2020, Trez Capital informed

Noroton that it had determined that Noroton failed to satisfy at least five of the future funding

requirements. Id. ¶¶ 67–68. Thus, Trez Capital refused to fund any further disbursements

pursuant to § 2.3.2 of the Loan Agreement. Id. ¶ 17. “On July 2, 2020, Noroton repaid the Loan

in full and Trez Capital released its Mortgage Lien recorded against the Project.” Id. ¶ 73.

       Noroton thereafter abandoned the project. Dkt. No. 12 ¶ 3. On August 17, 2020,

Noroton sent Trez Capital a letter demanding damages due to Trez Capital’s alleged breach of

the Loan Agreement. Id. ¶ 74. Trez Capital subsequently filed a Summons with Notice in the

Supreme Court, New York County, in November 2020, seeking a declaratory judgment that it

had not breached the Loan Agreement and therefore was not liable for the damages Noroton

sought. See Dkt. No. 1-1 at 4. Trez Capital also sought “reimbursement of its out-of-pocket

costs and expenses associated with the parties’ dispute, including reasonable attorneys’ fees, in

accordance with Section 7.8.14 of the Loan Agreement.” Id.

       Noroton removed the action to this Court on November 16, 2020. Dkt. No. 1. Trez

Capital filed its Complaint on December 16, 2020, seeking a declaratory judgment that Noroton



                                                 2
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 3 of 9




“failed to fulfill certain contractual conditions precedent in the Loan Agreement,” Trez Capital

had not breached the Loan Agreement and was “not responsible for [any] purported damages,”

and finally sought attorneys’ fees and costs pursuant to Sections 7.8.14, 7.8.17, and 11.3 of the

Loan Agreement. Dkt. No. 12 ¶ 7. In particular, it alleged that it was “well-within its rights

under the Loan Agreement,” to refuse further disbursements and that any alleged damages were

the result of Noroton’s “own lack of diligence” and “external forces” relating to the COVID-19

pandemic. Id. ¶¶ 5–6.

       Noroton filed its Answer on January 22, 2021, which generally denied Trez Capital’s

claims, asserted various affirmative defenses, asserted six counterclaims, and demanded a trial

by jury. Dkt. No. 13. The Answer also cited some discussions, both oral and written, between

Trez Capital and Noroton that occurred before and during the Loan Agreement negotiations.

See, e.g., id. at 22–23, 49. Trez Capital subsequently filed a reply to Noroton’s counterclaims on

February 26, 2021, which generally denied the allegations set forth in Noroton’s counterclaims

and set forth six affirmative defenses in response. Dkt. No. 24.

       On March 10, 2021, Trez Capital filed its motion to amend the complaint, which is now

before the Court. Dkt. No. 26. Trez Capital seeks leave to add two defendants—James C.

Palmer and Gregory J. Palmer in their roles as guarantors—and a third claim for attorneys’ fees

and costs under Sections 1.1(a)(ix), 1.1(c), and 14 of the Guaranty against the Palmers. Dkt. No.

28-1 ¶¶ 120–27. The proposed amended complaint also includes other substantive amendments

independent from the proposed third cause of action. For example, it amends the Second Cause

of Action to now rely upon Section 13.4 of the Loan Agreement in seeking attorneys’ fees and

costs against Noroton, rather than Section 11.3. Compare Dkt. No. 12 ¶¶ 89–96, with Dkt. No.

28-1 ¶¶ 112–19; see also Dkt. No. 28-1 ¶¶ 83–84, 94, 111 (making substantive additions). While



                                                 3
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 4 of 9




some proposed amendments correct typographical errors or clarify the original allegations, the

Court notes that Trez Capital did not bring these numerous changes to the Court’s attention in its

motion. See generally Dkt. Nos. 27, 28.

        Noroton filed its opposition to the motion on April 8, 2021. Dkt. No. 36. Trez Capital

did not file a reply in support of its motion.

II. LEGAL STANDARD

        Under Federal Rule of Civil Procedure 15(a)(2), “a court should freely give leave to

amend when justice so requires.” Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009)

(cleaned up). Notwithstanding this liberal standard, district courts retain “discretion” to “grant or

deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).

While “[m]ere delay, . . . absent a showing of bad faith or undue prejudice, does not provide a

basis for a district court to deny the right to amend,” Block v. First Blood Assocs., 988 F.2d 344,

350 (2d Cir. 1993) (internal quotation marks omitted), leave may denied for “good reason,” such

as “futility, bad faith, undue delay, or undue prejudice to the opposing party,” McCarthy, 482

F.3d at 200.

        Noroton only argues that Trez Capital’s proposed amendments would be futile if pled.

See Dkt. No. 36 at 8. A proposed amended complaint is futile if it “would fail to state a claim on

which relief could be granted” under Rule 12(b)(6). See Perfect Pearl Co. v. Majestic Pearl &

Stone, Inc., 889 F. Supp. 2d 453, 459 (S.D.N.Y. 2012). Under that standard, a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 110 (2d Cir. 2009) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court “consider[s] the legal sufficiency of

[the] complaint, taking its factual allegations to be true[,] and drawing all reasonable inferences



                                                   4
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 5 of 9




in [Plaintiff]'s favor.” Mortimer Off Shore Servs., Ltd. v. Fed. Republic of Germany, 615 F.3d

97, 114 (2d Cir. 2010). “The complaint is deemed to include any written instrument attached to

it as an exhibit or any statements or documents incorporated in it by reference.” Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (cleaned up). Pertinent here are the Loan

Agreement and Limited Recourse Guaranty. The Court need not rely on the Complaint’s

“description of those terms, but may look to the agreement[s]” themselves. Broder v.

Cablevision Sys. Corp., 418 F.3d 187, 196 (2d Cir. 2005).

III. DISCUSSION

       As outlined above, Trez Capital moves to add a cause of action against the Palmers, as

guarantors of the Loan Agreement, for attorneys’ fees and costs under Sections 1.1(a)(ix), 1.1(c),

and 14 of the Guaranty. Noroton argues that any obligations the Palmers owed to Trez Capital

under the Guaranty terminated when Noroton repaid the loan in full on July 2, 2020, and Trez

Capital released its mortgage lien. Dkt. No. 36 at 9. For the foregoing reasons, the Court agrees

that Trez Capital’s proposed third cause of action fails to plausibly allege a claim for which relief

may be granted, thus pleading it would be futile. See Perfect Pearl, 889 F. Supp. 2d at 459.

       The plain language of the Guaranty makes clear that the agreement has terminated. See

Chase Manhattan Bank, N.A. v. Am. Nat. Bank & Tr. Co. of Chicago, 93 F.3d 1064, 1073 (2d

Cir. 1996) (“A guarantor’s obligation must be ‘narrowly construed and cannot be extended by

construction beyond the plain and explicit language of the contract.’” (quoting Key Bank v.

Burns, 556 N.Y.S.2d 829, 830 (2d Dep’t 1990))); see also Limited Recourse Guaranty, Dkt. No.

28-2 § 10 (instructing that agreement is to be “construed in accordance with[] the laws of the

state of New York”). Section 9 of the Guaranty provides:

       TERMINATION. Notwithstanding anything herein contained, this Agreement shall
       remain in full force and effect and shall terminate automatically upon the earlier of (a)

                                                 5
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 6 of 9




       payment in full of the amount of principal and interest then owing to Lender, or its
       successors or assigns, and all other sums and payments which may be or become owing
       under the Mortgage, the Note and the Loan Agreement, and (b) full and satisfactory
       performance of the Guaranteed Obligations.

Dkt. No. 28-2 § 9. Trez Capital asserts that the attorneys’ fees and costs sought in its proposed

third cause of action “are precisely the type of ‘other sums and payments’ contemplated by

Section 9(a) of the Guaranty that have ‘become owing’ under Sections 7.8.14, 7.8.17 and 13.4 of

the Loan Agreement.” Dkt. No. 27 at 19. It appears to argue that either the Guaranty did not

terminate when all outstanding payments were satisfied on July 2, 2020, or the Guaranty

previously terminated but was “trigger[ed],” id. at 6, during the course of this litigation. The

agreement’s clear language demonstrates that the parties did not bargain for either of these

outcomes.

       Looking to the termination provision’s plain language, the Guaranty “terminate[s]

automatically” once all sums owed by the Borrower were paid to the Lender. This includes the

principal and interest that would have accrued at the time the payment was made and other

“sums and payments” that could arise under the various loan documents. Trez Capital does not

allege that were any outstanding payments following Noroton’s payment on July 2. See

generally Dkt. No. 28-1. Thus, when Noroton paid in full, the Guaranty terminated

automatically. And unlike Sections 7.8.14, 7.8.17, and 13.4 of the Loan Agreement, Sections

1.1(a)(ix), 1.1(c) and 14 of the Guaranty do not expressly state that they survive the termination

of the agreement. Compare Dkt. No. 12-1 § 7.8.14 (“The provisions of this Section shall survive

the termination of this Agreement and the repayment of the Loan.”), with Dkt. No. 28-2 §§

1.1(a)(ix), 1.1(c), 14 (containing no such clause).

       Contrary to Trez Capital’s contention, interpreting “sums and payments which may be or

become owing” to not reach the sought-after attorneys’ fees and costs does not render the phrase

                                                  6
          Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 7 of 9




“meaningless.” Dkt. No. 27 at 19. The Loan Agreement expressly provides for various sums

and payments that may arise during the life of the agreements apart from the principal and

interest. For example, Section 3 of the Loan Agreement outlines various loan servicing fees that

may arise, and Section 11.3 requires the Borrower to pay, inter alia, the “costs of title searches

and title policy commitments [and] Uniform Commercial Code Searches.” Dkt. No. 12-1 §§ 3,

11.3. Rather Trez Capital’s proffered interpretation of the termination clause would strip all

meaning from the phrase “shall terminate automatically.” That interpretation would allow Trez

Capital to collect legal costs at any point in the future—“regardless of whether Trez Capital

ultimately prevail[ed]” in its efforts to enforce the Guaranty, Dkt. No. 28-1 ¶ 125—and maintain

the Palmers’ other obligations under the Guaranty, which includes limitations on disposing of

assets and real property, see Dkt. No. 28-2 §§ 6.1.4, 15. The Court need not accept such “bizarre

results” when the Guaranty’s termination clause is clear. See In re Currency Conversion Fee

Antitrust Litigation, 264 F.R.D. 100, 119 (S.D.N.Y. 2010).

       Other provisions in the Guaranty do not alter the conclusion that the agreement has

terminated and Trez Capital cannot rely upon it to claim attorneys’ fees and costs. Trez Capital

points to Section 1.1(a)(ix) of the Guaranty, which provides that the Palmers would pay for any

costs arising from interference, “in bad faith, with Lender’s exercise of rights or remedies under

the Loan Documents (including any foreclosure action or sale) in accordance with the Loan

Documents, whether by, [inter alia], making any motion, bringing any counterclaim, [and/or]

claiming any defense.” Dkt. No. 28-2 § 1.1(a)(ix). Relying on the phrase “bringing any

counterclaim, claiming any defense,” Trez Capital argues that the Palmers’ obligations under the

Guaranty were “trigger[ed]” by Noroton’s assertion of various counterclaims and affirmative

defenses in this action. Dkt. No. 27 at 6 (quoting Dkt. No. 28-2 § 1.1(a)(ix)). It argues further



                                                 7
           Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 8 of 9




that that these obligations are “unconditional, absolute, and irrevocable,” and thus the Palmers

are barred from “asserting any defenses to liability.” See id. at 19–20 (quoting Dkt. No. 28-2 §

1.1(a)(ix)); see also id. at 19 (arguing the Palmers’ liability is “continuing” pursuant to Section

1.3).

         Even assuming arguendo that Noroton’s asserted counterclaims and defenses meet the

requirements outlined in Section 1.1(a)(ix)—e.g., the claim is asserted “in bad faith” and for the

“sole purpose of . . . impairing the Lender’s rights”—Trez Capital fails to plausibly allege how

that language overcomes the Guaranty’s clear automatic termination clause. As noted above, the

Guaranty’s termination clause provides: “Notwithstanding anything herein contained, this

Agreement shall remain in full force and effect and shall terminate automatically” upon payment

of sums and payments owed. Dkt. No. 28-2 § 9. “When a preposition such as ‘notwithstanding

any other provision’ is included in a contractual provision, that provision overrides any

conflicting provisions in the contract.” CNH Diversified Opportunities Master Account, L.P. v.

Cleveland Unlimited, Inc., 160 N.E.3d 667, 677 (N.Y. 2020). Trez Capital’s memorandum of

law in support of its motion fails to even grapple with this language. Thus, its cherry-picked

phrases do not trump the termination clause and it fails to plausibly allege the Palmers’ liability.

         In sum, because it would be futile for Trez Capital to plead the proposed third cause of

action and add the Palmers as defendants, the Court denies leave to file that portion of the

proposed amended complaint. 1 To the extent that Noroton consents to the proposed amended

complaint’s “amendments that are unrelated to the Third Cause of Action or the Guaranty,” the




1
 Because the Court finds that the Sections under which Trez Capital asserts a claim for attorneys’ fees and costs do
not survive the Guaranty’s termination, the Court need not address whether Trez Capital could plausibly allege a
claim for attorneys’ fees and costs against the Palmers under these Sections.

                                                         8
         Case 1:20-cv-09622-AJN Document 40 Filed 08/23/21 Page 9 of 9




Court grants leave to amend those portions. Dkt. No. 36 at 25 n.12 (conceding that these

amendments “are not futile”).

IV. CONCLUSION

       For the reasons stated above, the Court DENIES Trez Capital’s motion for leave to file

the proposed amended complaint. To the extent that Noroton consents to the proposed amended

complaint’s “amendments that are unrelated to the Third Cause of Action or the Guaranty,” the

Court grants leave to amend those portions. This resolves Dkt. No. 26.

       SO ORDERED.



 Dated: August 23, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               9
